          Case 3:19-cv-01283-LL Document 26 Filed 05/26/20 PageID.905 Page 1 of 2



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   IVONNE IDANIA BARAJAS,                               Case No.: 19cv1283-LL
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT
13   v.                                                   MOTION FOR THE AWARD AND
                                                          PAYMENT OF ATTORNEY FEES
14   ANDREW SAUL,
                                                          AND EXPENSES PURSUANT TO
15                                     Defendant.         THE EQUAL ACCESS TO JUSTICE
                                                          ACT, 28 U.S.C. § 2412 AND COSTS
16
                                                          PURSUANT TO 28 U.S.C. § 1920
17
                                                          [ECF No. 25]
18
19           Before this Court is the Parties’ Joint Motion requesting an order approving an award
20   of attorney’s fees and expenses under the Equal Access to Justice Act. ECF No. 25. For
21   good cause shown, IT IS ORDERED THAT:
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28

                                                      1
                                                                                      19cv1283-LL
       Case 3:19-cv-01283-LL Document 26 Filed 05/26/20 PageID.906 Page 2 of 2



1          Fees and expenses in the amount of $3,800.00 as authorized by 28 U.S.C. § 2412,
2    and costs in the amount of zero dollars ($0.00) under 28 U.S.C. § 1920, be awarded subject
3    to the terms of the Joint Motion.
4
5    Dated: May 26, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                                   19cv1283-LL
